Citation Nr: 1444703	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2012 and November 2013 when it was remanded for additional development.  

The issues of entitlement to increased ratings for a lumbar spine disability, and for right and left knee disabilities, have been raised by the record in June 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Hypertension was not manifested in service or in the first year following the Veteran's discharge, and it is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in December 2005 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An April 2007 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  His claim was last adjudicated via a March 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and available post-service treatment records have been associated with the claims folder.  In this regard, the Board notes that the Veteran identified Dr. M. Jones in a January 2014 VA Form 21-4142 as a provider of treatment for his hypertension.  Requests for records were sent in January and February 2014; no response was received.  Hence, the Board finds that those records are unavailable.  The Veteran had VA examinations in January 2012 (with addendum opinion in March 2012) and January 2014.  Findings from the January 2014 VA examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Certain chronic diseases, including hypertension, may be service connected on a presumptive basis if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran's service treatment records include a July 1973 service entrance examination report that shows blood pressure was 150/94.  His service treatment records, while showing some elevated blood pressure, are otherwise negative for any treatment for or diagnosis of hypertension, and there is no evidence of treatment or diagnosis within a year of service.  In a November 2005 letter by Dr. M. Jones, it was noted that he had treated the Veteran since 1985 for, among other things, hypertension.  It was indicated that he presently has poorly controlled hypertension; no nexus opinion was provided.  

On January 2012 VA examination, the Veteran stated that he began receiving treatment for his hypertension three years after his active service.  It was also noted that his father and two brothers have hypertension.  The diagnosis was longstanding poorly controlled hypertension.  In a March 2012 VA examination addendum report, the examiner opined that the Veteran's hypertension was less likely than not related to his active service, noting that there was no documentation of hypertension on review of the claims file.  

On January 2014 VA examination, it was noted that there was no evidence that the Veteran was diagnosed, treated, or had ongoing, chronic problems with essential hypertension while on active duty.  It was indicated that the initial elevation of his blood pressure during his service entrance was of little clinical significance due to the fact that his subsequent serial blood pressures trended down to within normal limits.  It was also related that given the Veteran's family history, it was likely that the Veteran would have been diagnosed with essential hypertension at some point during his lifetime. The examiner therefore opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

There is no evidence that hypertension was manifested in service or in the initial year following the Veteran's discharge from active duty.  While there is evidence of elevated blood pressure readings, hypertension by VA standards was not found during active service.  Moreover, the Veteran has reported hypertension was not diagnosed until three years after service.  See January 2012 VA examination report.  The earliest evidence of hypertension is in the November 2005 letter by Dr. M. Jones, in which it was that he had treated the Veteran for hypertension since 1985.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for hypertension as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's hypertension may nonetheless somehow otherwise be related to his service.  He has not submitted any medical opinions relating his hypertension to his service/events therein.  The only medical of evidence of record that has addressed this issue has opined that the Veteran's hypertension was not related to his service.  See March 2012 addendum opinion; January 2014 VA examination report.  There are no opinions to the contrary.  

The Veteran maintains that his hypertension is related to service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of hypertension falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Jandreau, 492 F.3d at 1377.  

The weight of the competent medical evidence demonstrates that the Veteran's hypertension began years after his active service, and was not caused by any incident of service.  The Board therefore concludes that the preponderance of the evidence is against service connection for hypertension.  


ORDER

Service connection for hypertension is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


